DETAILED ACTION
This action is responsive to the application No.15/664,651 filed on 10/20/2014.
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant's arguments received on 11/12/2020 in which claims 7, 10, 14 and 21 have been amended, Claims 7, 14 and 21 are independent claim. Claims 1-6, 12 and 19 have been cancelled. Claims 7-11, 13-18, and 20-26 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
1.	Claims 7-9, 13-16 and 20-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by HSU (US 2011/0140078 A1; hereinafter ‘Hsu’).
Regarding independent claim 7, Hsu’s Fig. 2 discloses a light-emitting device, comprising:
a first metal layer (113a, [0026]) electrically coupled (see Fig. 2) to the a first n-type layer (112a, [0026]) of a first epitaxial layer (see examiner mark-up Fig. 2 below, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of 
a second metal layer (113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 below, [0026]) electrically coupled ([0028]) to a second n-type layer (112a, [0026]) of a second epitaxial layer (see examiner mark-up Fig. 2, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of the light-emitting diode units 112 comprises an n-type semiconductor layer 112a, an active layer 112b, and a p-type semiconductor layer 112c which are sequentially formed on the growth substrate 111, [0026]);
a first shunt (115, see examiner mark-up Fig. 2 below, [0026]) on a first p-type layer (112c, [0026]) of the first epitaxial layer (see examiner mark-up Fig. 2 below) and the second metal layer (113b, see Fig. 2 below);
a first dielectric layer (114 of , [0031]) on an edge (see Fig. 2) of the second metal layer 113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 below, [0026]);
a second shunt (another element 115, see examiner mark-up Fig. 2 below) on a second p-type layer (layer 112c of second epitaxial layer, see examiner mark-up Fig. 2 below) of the second epitaxial layer (see Fig. 2 below) and a third metal layer (layer 113a form on the layer 112a of second epitaxial layer, see Fig. 2 below), the third metal layer (113a) is being on an edge (see Fig. 2) of first dielectric layer (114, see Fig. 2, [0031]), the third metal layer (layer 113a form on the layer 112a of second epitaxial 
a second dielectric layer (120, [0025]) on a portion (see Fig. 2 below) of a surface of the second metal layer (113b); and
an electrode (another element 115, see examiner mark-up Fig. 2 below) coupled to the third metal layer (113a) and the second dielectric layer (120).


    PNG
    media_image1.png
    683
    450
    media_image1.png
    Greyscale



Regarding claim 8, Hsu’s Fig. 2 discloses the light-emitting device of claim 7, wherein 
the first epitaxial layer and the second epitaxial layer are connected in series by the first shunt ([0027]).
Regarding claim 9, Hsu’s Fig. 2 discloses the light-emitting device of claim 7, further comprising 
a dielectric layer (portion of layer 114 between of first and second epitaxial or grown layer, see Fig. 2 above, [0031]) between the first metal layer (113a) and the second metal layer (113b).
Regarding claim 13, Hsu’s Fig. 2 discloses the light-emitting device of claim 7, wherein 
the first epitaxial layer and the second epitaxial layer are arranged in a flip chip configuration (see examiner mark-up Fig. 2 above, [0034]).
Regarding independent claim 14, Hsu’s Fig. 2 discloses a light-emitting device, comprising:
a first metal layer (113a, [0026]) electrically coupled (see Fig. 2) to the a first p-type layer (112c, [0026]) of a first epitaxial layer (see examiner mark-up Fig. 2 above, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of the light-emitting diode units 112 comprises an n-type semiconductor layer 112a, an active layer 112b, and a p-type semiconductor layer 112c which are sequentially formed on the growth substrate 111, [0026]), the first metal layer (113a) having a first surface (the surface of 113a contact with surface of layer 114 and shunt, see Fig. 2);
a second metal layer (113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 above, [0026]) electrically coupled ([0028]) to a second p-type layer (112c, [0026]) of a second epitaxial layer (see examiner mark-up Fig. 2, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of the light-emitting diode units 112 comprises an n-type semiconductor layer 112a, an active layer 112b, and a p-type semiconductor layer 112c which are sequentially formed on the growth substrate 111, [0026]);
a first shunt (115, see examiner mark-up Fig. 2 above, [0026]) on a first n-type layer (112a, [0026]) of the first epitaxial layer (see examiner mark-up Fig. 2 above) and the second metal layer (113b, see Fig. 2 above);
a first dielectric layer (114 of , [0031]) on an edge (see Fig. 2) of the second metal layer 113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 above, [0026]);
a second shunt (another element 115, see examiner mark-up Fig. 2 above) on a second n-type layer (layer 112a of second epitaxial layer, see examiner mark-up Fig. 2 above) of the second epitaxial layer (see Fig. 2 above) and a third metal layer (layer 113a form on the layer 112a of second epitaxial layer, see Fig. 2 above), the third metal layer (113a) being on an edge (see Fig. 2) of first dielectric layer (114, see Fig. 2, [0031]), the third metal layer (layer 113a form on the layer 112a of second epitaxial layer, see Fig. 2 above) having a second surface (the surface of 113a contact with layer 114 and an electrode, see Fig. 2 above) such that the first surface (the surface of 113a contact with surface of layer 114 and shunt, see Fig. 2) of the first metal layer (113a of first epitaxial or grown layer, see Fig. 2 above) is substantially flush (flush surface is one surface does not stick out the other surface, Fig. 2 show first metal layer 113a has of first epitaxial or grown layer has surface is substantially flush with the surface of third metal layer 113a of second epitaxial or grown layer) with the second surface of the third metal layer (113a of second epitaxial or grown layer, see Fig. 2 above)
a second dielectric layer (120, [0025]) on a portion (see Fig. 2 above) of a surface of the second metal layer (113b); and
an electrode (another element 115, see examiner mark-up Fig. 2 above) coupled to the third metal layer (113a) and the second dielectric layer (120).
Regarding claim 15, Hsu’s Fig. 2 discloses the light-emitting device of claim 14, wherein 
the first epitaxial layer and the second epitaxial layer are connected in series by the first shunt ([0027]).
Regarding claim 16, Hsu’s Fig. 2 discloses the light-emitting device of claim 14, further comprising 
a dielectric layer (portion of layer 114 between of first and second epitaxial or grown layer, see Fig. 2 above, [0031]) between the first metal layer (113a) and the second metal layer (113b).
Regarding claim 20, Hsu’s Fig. 2 discloses the light-emitting device of claim 14, wherein 
the first epitaxial layer and the second epitaxial layer are arranged in a flip chip configuration (see examiner mark-up Fig. 2 above, [0034]).
Regarding independent claim 21, Hsu’s Fig. 2 discloses a method, comprising:
forming a first metal layer (113a, [0026]) electrically coupled ([0028]) to the a respective first conductive layer (112c (p-type), [0026]) of a first epitaxial layer (see examiner mark-up Fig. 2 above, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of the light-emitting diode units 112 comprises an n-type semiconductor layer 112a, an active layer 112b, and a p-type semiconductor layer 112c which are sequentially formed on the growth substrate 111, [0026]), the first metal layer (113a) having a first surface (the surface of 113a contact with surface of layer 114 and shunt, see Fig. 2);
forming a second metal layer (113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 below, [0026]) electrically coupled ([0028]) to a respective first conductive layer (112c (p-type), [0026]) of a second epitaxial layer (see examiner mark-up Fig. 2, Note: The light-emitting diode units 112 are grown on the growth substrate 111, each of the light-emitting diode units 112 comprises an n-type semiconductor layer 112a, an active layer 112b, and a p-type semiconductor layer 112c which are sequentially formed on the growth substrate 111, [0026]);
forming a first shunt (115, see examiner mark-up Fig. 2 below, [0026]) on a respective second conductivity layer (112a (n-type), [0026]) of the first epitaxial layer (see examiner mark-up Fig. 2 above) and the second metal layer (113b, see Fig. 2 above);
forming a first dielectric layer (114, [0031]) on an edge (see Fig. 2) of the second metal layer (113b coupled to n-type layer of second epitaxial layer 112a, see examiner mark-up Fig. 2 above, [0026]);
forming a second shunt (another element 115, see examiner mark-up Fig. 2 below) on a respective second conductivity  layer (layer 112a (n-type) of second epitaxial layer, see examiner mark-up Fig. 2 above) of the second epitaxial layer (see Fig. 2 above) and a third metal layer (layer 113a form on the layer 112a of second epitaxial layer, see Fig. 2 below), the third metal layer (113a) being on an edge (see Fig. 2) of first dielectric layer (114, see Fig. 2, [0031]), the third metal layer (layer 113a form on the layer 112a of second epitaxial layer, see Fig. 2 above) having a second surface (the surface of 113a contact with layer 114 and an electrode, see Fig. 2 above) such that the first surface (the surface of 113a contact with surface of layer 114 and shunt, see Fig. 2) of the first metal layer (113a of first epitaxial or grown layer, see Fig. 2 above) is substantially flush (flush surface is one surface does not stick out the other surface, Fig. 2 show first metal layer 113a has of first epitaxial or grown layer has surface is substantially flush with the surface of third metal layer 113a of second epitaxial or grown layer) with the second surface of the third metal layer (113a of second epitaxial or grown layer, see Fig. 2 above)
forming a second dielectric layer (120, [0025]) on a portion (see Fig. 2 above) of a surface of the second metal layer (113b); and
forming an electrode (another element 115, see examiner mark-up Fig. 2 above) coupled to the third metal layer (113a) and the second dielectric layer (120).
Regarding claim 22, Hsu’s Fig. 2 discloses the method of claim 21, wherein:
the respective first conductivity layer (112c (p-type), [0026]) of the first epitaxial layer (see examiner mark-up Fig. 2 above) includes a p-type layer (112c is p-type, [0026]);
the respective first conductivity layer (112c (p-type), [0026]) of the second epitaxial layer (see examiner mark-up Fig. 2 above) includes a p-type layer (112c is p-type, [0026]);
the respective second conductivity layer (112a (n-type, [0026]) of the first epitaxial layer (see examiner mark-up Fig. 2 above) includes an n-type layer (112a is n-type, [0026]); and
the respective second conductivity layer (112a (n-type, [0026]) of the second epitaxial layer (see examiner mark-up Fig. 2 above) includes an n-type layer (112a is n-type, [0026]).
Regarding claim 23, Hsu’s Fig. 2 discloses the method of claim 21, wherein:
the respective first conductivity layer (112a) of the first epitaxial layer (see examiner mark-up Fig. 2 above) includes an n-type layer (112a is n-type, [0026]);
the respective first conductivity layer (112a) of the second epitaxial layer (see examiner mark-up Fig. 2 above) includes an n-type layer (112a is n-type, [0026]);
the respective second conductivity layer (112c) of the first epitaxial layer (see examiner mark-up Fig. 2 above) includes a p-type layer (112c is p-type, [0026]); and
the respective second conductivity layer (112c) of the epitaxial layer structure (see examiner mark-up Fig. 2 above) includes a p-type layer (112c is p-type, [0026]).
Regarding claim 24, Hsu’s Fig. 2 discloses the method of claim 21, wherein 
the first epitaxial layer and the second epitaxial layer are connected in series by the first shunt ([0027]).
Regarding claim 25, Hsu’s Fig. 2 discloses the method of claim 21, further comprising 
forming a dielectric layer (114, [0031]) surrounding the first epitaxial layer and the second epitaxial layer (see examiner mark-up Fig. 2 above).
Regarding claim 26, Hsu’s Fig. 2 discloses the method of claim 21, wherein the first epitaxial layer and second epitaxial layer are arranged in a flip-chip configuration (see examiner mark-up Fig. 2 above, [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HSU (US 2011/0140078 A1; hereinafter ‘Hsu’), in view of Chitnis (US 2009/0179207 A1; hereinafter ‘Chitnis’).
Regarding claim 10, Hsu’s Fig. 2 discloses the light-emitting device of claim 7, further comprising 
a dielectric layer (114) surrounding the first epitaxial layer and the second epitaxial layer (see examiner mark-up Fig. 2 above), 
Hsu does not teach
the dielectric layer is arranged to define a saw line.
Chitnis’s 4a and 4b teaches the dielectric layer (50, [0127]) is arranged to define a saw line (Phantom lines 81 between the LED chips to show the separation or dicing line between the LED chips 80 interpretation as saw line, [0117]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the dielectric layer is arranged to define a saw line for singulating the light-emitting device (Chitnis Fig. 4a-4b) of Chitnis to LED structure device (Hsu Fig. 2) of Hsu so as to provide separated/singulated from wafer into individual LED chips, it is understood that many more LED chips can be formed from a single wafer (Chitnis, [0117]).
Regarding claim 11, Hsu’s Fig. 2 discloses the light-emitting device of claim 7, wherein 
the first metal layer (113a).
Hsu does not teach 
the first metal layer (113a) is copper.
Chitnis’s Fig. 1b teaches the first metal layer (42, [0060]) is copper (Cu, [0060]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made such as to substitution material of element 42 made by copper (Chitnis Fig. 1b) of Chitnis to element 113a (Hsu Fig. 2 above) of Hsu in order to provide good contact to such semiconductor materials.
Regarding claim 17, Hsu’s Fig. 2 discloses the light emitting device of claim 14, further comprising 
a dielectric layer (114) surrounding the first epitaxial layer and the second epitaxial layer (see examiner mark-up Fig. 2 above), 
Hsu does not teach
the dielectric layer is arranged to define a saw line.
Chitnis’s 4a and 4b teaches the dielectric layer (50, [0127]) is arranged to define a saw line (Phantom lines 81 between the LED chips to show the separation or dicing line between the LED chips 80 interpretation as saw line, [0117]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the dielectric layer is arranged to define a saw line for singulating the light-emitting device (Chitnis Fig. 4a-4b) of Chitnis to LED structure device (Hsu Fig. 2) of Hsu so as to provide separated/singulated from wafer into individual LED chips, it is understood that many more LED chips can be formed from a single wafer (Chitnis, [0117]).
Regarding claim 18, Hsu’s Fig. 2 discloses the light-emitting device of claim 14, wherein 
the first metal layer (113a). 
Hsu does not teach 
the first metal layer (113a) is copper.
Chitnis’s Fig. 1b teaches the first metal layer (42, [0060]) is copper (Cu, [0060]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made such as to substitution material of element 42 made by copper (Chitnis Fig. 1b) of Chitnis to element 113a (Hsu Fig. 2 above) of Hsu so as in order to provide good contact to such semiconductor materials.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are 
Applicant’s arguments filed 11/12/2020 with respect to claims 1, 3-4, 9, 12, 14-15 and 21-26 have been considered, see new ground rejection with new interpretation above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG H LE/
Examiner, Art Unit 2815